PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No. 10,450,601
Issued: 22 October 2019
Application of Kamei et al.
Application No. 15/024,392
Filed: 24 Mar 2016
For: BUFFER COMPOSITION FOR HYBRIDIZATION USE, AND HYBRIDIZATION METHOD
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the “PETITION UNDER 37 C.F.R. §§ 1.705” filed December 11, 2019 requesting that the Office adjust the PTA from 0 days to 98 days. The Office has re-determined that the PTA appropriately remains at 0 days. 

The request for the Office to correct the PTA set forth on the patent to indicate the PTA is 98 days is DENIED.  

This decision is the Director’s decision on the patentee’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).          
 
The Office acknowledges submission of the $200 fee set forth in 37 CFR 1.18(e). The fee set forth in 37 CFR 1.18(e) is a requirement and will not be refunded. No additional fees are required.	

RELEVANT PROCEDURAL HISTORY

On October 22, 2019, the instant application issued as Patent No. 10,450,601 with a patent term adjustment of 0 days. The Office determined a patent term adjustment of 0 days based upon 185 days of “A” delay, 0 days of “B” delay, 0 days of “C” delay, reduced by 240 days of Applicant delay. The instant application for patent term adjustment was timely filed disputing applicant delay pursuant to 37 CFR 1.704(c)(8).

DECISION

Patentee agrees with the Office’s calculation of “A” delay, “B” delay, “C” delay and overlap. At issue is the period of “Applicant” delay calculated by the Office in the amount of 240 days. Patentee disputes the period of reduction of one hundred fifty-three (153) days for the filing of the Information Disclosure Statement on January 10, 2019 after the filing of the RCE and submission on August 10, 2018 in response to the Final Office Action mailed March 27, 2018.

“A” DELAY

The Office and patentee agree on the amount of PTA earned under the “A” delay. The amount of “A’ delay earned is the following:

1)  91 days under 37 CFR 1.702(a)(1) and

2) 94 days under 37 CFR 1.702(a)(2).

Accordingly, the amount of “A” delay is 185 (91 + 94) days.

“B” DELAY

The Office and patentee agree that the amount of B delay is zero (0).

The Court of Appeal for the Federal Circuit has provided “instructions” for calculating the period of “B” delay.1  Specifically, the decision states, 

The better reading of the language is that the patent term adjustment time [for “B” delay] should be calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of (b)(1)(B)) and determining the extent to which the result exceeds three years.2 

The length of time between application filing and issuance is 1308 days, which is the number of days beginning on the filing date of the application (3/24/2016) and ending on the date the patent issued (October 22, 2019).  

The time consumed by continued examination is 334 days, beginning on the date of August 10, 2018 (date of filing of the first RCE) and ending on July 19, 2019 (date of mailing of the notice of allowance).  

The number of days beginning on the filing date of application (March 24, 2016) and ending on the date three years after the filing date of the application (March 24, 2019) is 1096 days.


not exceed three years (1097 days).  Therefore, the period of “B” delay was properly calculated as 0 days. 

“C” DELAY

The Office and patentee agree that the amount of “C” delay is zero (0) day.

“OVERLAPPING” DELAY

The Office and patentee agree that there is no overlapping delay and accordingly the amount is accurately calculate as zero (0) days.

APPLICANT DELAY

The patentee and the Office disagree as the amount of applicant delay. The Office finds the amount of applicant delay to be two hundred and forty (240) days. 

The Office finds the following applicant delays:

1)  25 days under 37 CFR 1.704(b);

2)  44 days under 37 CFR 1.704(b);

3)  18 days under 37 CFR 1.704(c)(10); and

4)  153 days under 37 CFR 1.704(c)(8).


Specifically, Patentee argues, 

“Patentees seek reconsideration of the 153 day applicant delay alleged by the Office in accordance with Patentees’ filing of an Information Disclosure Statement (“IDS”) after the filing of a Request for Continued Examination (“RCE”). See 37 C.F.R. § 1,705(b)(2)(iv)(B) (requiring a statement that there were no circumstances constituting a failure to engage in reasonable efforts to conclude examination). Patentees filed an RCE on August 10, 2018 and later filed an IDS in accordance with 37 C.F.R. § 1.97(b)(4) prior to the issuance of a first office action after the filing of the RCE. As indicated by 37 C.F.R. § 1.97(b)(4), “[a]n information disclosure statement shall be considered by the Office if filed by the applicant. . . [before the mailing of a first Office action after the filing of a request for continued examination under § 1.114.” (Emphasis added).”

“The period of adjustment of the term of a patent under § 1.703(a) through (e) shall be reduced by a period equal to the period of time during which the applicant failed to engage in reasonable efforts to conclude prosecution (processing or examination) of the application.” 37 C.F.R. § 1.704(a). “An applicant shall be deemed to have failed to 

Patentee’s argument has been considered, but has been found to be unpersuasive, as the reduction is warranted pursuant to 37 C.F.R. § 1.704(c)(8). Recently, similar arguments were addressed in Supernus v. Iancu, 913 F.3d 1351 (Fed. Circ. 2019) as discussed below.

In January 2019, the Federal Circuit issued a decision in Supernus pertaining to the patent term adjustment provisions of 35 U.S.C. 154(b)(2)(C). The Federal Circuit confirmed that 37 CFR 1.704(c)(8) ‘‘ ‘is a reasonable interpretation of the [patent term adjustment] statute’ insofar as it includes ‘not only applicant conduct or behavior that result in actual delay, but also those having the potential to result in delay irrespective of whether such delay actually occurred.’ ’’ Supernus, at 1356 (quoting Gilead Scis., Inc. v. Lee, 778 F.3d 1341, 1349–50 (Fed. Cir. 2015)).

Supernus, however, held that the USPTO may not reduce patent term adjustment by a period that exceeds the ‘‘time during which the applicant failed to engage in  reasonable efforts’’ to conclude  prosecution, specifically stating that ‘‘[o]n the basis of the plain language of [35 U.S.C. 154(b)(2)(C)(i),] . . . the  [USPTO] may not count as applicant delay a period of time during which  there was no action that the applicant could take to conclude prosecution of  the patent.’’ Id. at 1358.

Patentee has failed to allege why there was no action that patentee could have taken earlier to conclude prosecution of the patent applicant.  For example, unlike Supernus, patentee has not provided the Office convincing information of why the patentee could have taken no action to concluded prosecution earlier without citing all of the documents listed in the IDS on 1/10/2019 such as the submission was filed only after a search report, citing all of the prior art references in the submission, was provided in a counterpart foreign application and the report was issued after the RCE was filed as was the case in Supernus.  

Rather, patentee has asserted that because 37 CFR 1.97(b)(4) provides that an IDS will be considered by the Office if the IDS is filed after the filing of an RCE, but prior to the mailing of an Office action, such authorization is all that is needed to prevent a PTA reduction under 37 CFR 1.704(c)(8) for the submission of the IDS. Supernus acknowledged that 37 CFR 1.97(b)(4) provides for consideration of an IDS when submitted during the authorized time period following an RCE and prior to an action by the Office after the RCE is filed.  Supernus at 1354.  Supernus, reiterated that a reduction under 37 CFR 1.704(c)(8) is appropriate where an IDS is submitted after an RCE is filed and prior to an action following the RCE by the Office, if the IDS reasonably could have been submitted earlier.  Supernus at 1356-7.  Accordingly, the Office is not persuaded by patentee’s argument that since the IDS was filed during the time period authorized by 37 CFR 1.97(b)(4) after the RCE and prior to the mailing of an Office action, it is per se not an action for which a PTA reduction could apply.

Patentee has the burden to come forward with arguments as to why there were no identifiable efforts that could have been made prior to the date of submission. Patentee has not met such threshold because it does not identify why it was necessary to submit each citation in the IDS after the prior filing of the RCE. 

Moreover, assuming arguendo that all of the references cited in the IDS were recently first cited in an action by the Office or a foreign office in a counterpart application or were a communication from a patent office in a counterpart foreign application, the reduction under 37 CFR 1.704(c)(8) could have been avoided if patentee had submitted a compliant statement under 37 CFR 1.704(d) which would provide a safe harbor against reduction under 37 CFR 1.704(c)(8).  As the statement wasn’t provided the safe harbor does not apply. 

Accordingly, the Office maintains the reduction of 153 days for the IDS submission after the filing of an RCE.

Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
                         
185 + 0 + 0 – 0 – 240 = 0 

Patentee’s Calculation

185 + 0 + 0 – 0 – 87 = 98
					
	
CONCLUSION

Accordingly, the patent term adjustment remains at 0 days.








Telephone inquiries specific to this matter should be directed to Patricia Faison-Ball, Attorney Advisor at (571) 272-3212.



/ROBERT CLARKE/
Robert A. Clarke
Patent Attorney
United States Patent and Trademark Office


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Novartis AG v. Lee, 740 F.3d 593 (Fed. Cir. 2014).
        2 Novartis, 740 F.3d at 601.